Citation Nr: 0124945	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  99-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for a psychiatric 
disability, to include as being secondary to service-
connected disability.

3.  Entitlement to a compensable evaluation for neuromuscular 
syndrome.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty from March to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1997 and July 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).  The April 1997 rating decision, in pertinent 
part, denied service connection for degenerative disc disease 
of the lumbar spine, and granted service connection for 
neuromuscular syndrome, and assigned a noncompensable 
evaluation.  The Board construes a letter received in May 
1997 from the veteran as a notice of disagreement with these 
determinations.  The July 1998 rating decision additionally 
denied service connection for a psychiatric disability.

The Board notes that in a rating decision dated in February 
1984, the RO denied service connection for situational 
depression.  The veteran was notified of this determination 
and of his right to appeal by a letter dated later that 
month, but a timely appeal was not received.  The Federal 
Circuit has held that "a claim based on the diagnosis of a 
new mental disorder, taken alone or in combination with a 
prior diagnosis of a related mental disorder, states a new 
claim, . . . when the new disorder had not been diagnosed and 
considered at the time of the prior [N]otice of 
[D]isagreement."  Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996), vacating Ephraim v. Brown, 5 Vet. App. 549 
(1993).  In light of the fact that the record now contains 
diagnoses of major depression, the Board construes the 
veteran's assertions as a new claim and will adjudicate the 
claim for service connection for a psychiatric disability on 
a de novo basis.


REMAND

The veteran asserts that service connection is warranted for 
degenerative disc disease of the lumbar spine and for a 
psychiatric disability.  In a statement dated in June 2001, 
B. I. Katz, M.D., a private physician, noted that the veteran 
had provided medical records from service, as well as records 
of treatment from private physicians over several years.  He 
noted that there was evidence of neuromuscular syndrome, 
degenerative arthritis and severe depression.  It was the 
opinion of Dr. Katz that all these medical problems existed 
prior to service and had possibly been aggravated by the 
same.  

The service medical records also show that the veteran was 
hospitalized in April and May 1983.  It was noted that 
throughout the hospitalization, the veteran manifested a 
dysphoric mood and it was suspected that some of his weight 
loss might be secondary to poor appetite from depression.  He 
was seen in the psychiatric clinic in May 1983 and the 
examiner noted that he had talked with the veteran and 
reviewed the medical record.  The veteran told him that he 
had been depressed for several months or more.  Following a 
mental status examination, the diagnostic impression was 
dysthymic disorder.  An antidepressant and outpatient 
counseling were recommended.  The pertinent diagnosis on 
discharge was situational depression, stable.  

The veteran was afforded a VA psychiatric examination in 
February 1998.  Following a mental status evaluation, the 
pertinent diagnosis was major depression, not secondary to 
adjustment disorder of 1983.  It is noted that the claims 
folder was not reviewed by the examiner.  

Finally, with respect to the claim for an increased rating 
for neuromuscular syndrome, the Board notes that a recent 
examination to determine the severity of his symptoms has not 
been conducted.  The veteran claims that it is more severe 
than reflected by the current rating.  The United States 
Court of Appeals for Veterans Claims has held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Under 38 C.F.R. § 3.326(a) (2001), a 
VA examination will be authorized where there is a 
possibility of a valid claim.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and regulations.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
degenerative disc disease of the lumbar 
spine or for a psychiatric disability 
since his discharge from service, as well 
as for neuromuscular syndrome since 1996.  
After securing the necessary release(s), 
the RO should obtain any records that 
have not already been associated with the 
claims folder.

2.  The veteran should be afforded VA 
examinations in orthopedics, neurology 
and psychiatry to determine the nature 
and etiology of his back and psychiatric 
disabilities, and severity of the 
neuromuscular syndrome.  The orthopedist 
and neurologist should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that any 
current low back disability is related to 
service.  All findings associated with 
neuromuscular syndrome should be set 
forth.  The psychiatrist should specify 
the diagnosis of any psychiatric 
disability present and he should be 
requested to provide an opinion 
concerning whether it is at least as 
likely as not that the veteran has a 
psychiatric disability that is either 
related to service or to a service-
connected disability.  The rationale for 
any opinion expressed should be set 
forth.  The claims folder should be made 
available to the examiners in conjunction 
with the examinations.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on each claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to each 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


